              Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 1 of 58




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


       TRANSCEND SHIPPING SYSTEMS, LLC,
               Plaintiff,
                                                              Case No. 6:21-cv-0040
                     v.
                                                              JURY TRIAL DEMANDED
       MEDITERRANEAN SHIPPING
       COMPANY S.A.,
               Defendant.


                    ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

            Transcend Shipping Systems, LLC (“Transcend”) hereby files this Original Complaint

     for Patent Infringement against Mediterranean Shipping Company S.A. (“MSC”), and alleges,

     upon information and belief, as follows:

                                                THE PARTIES

1.      Transcend is a limited liability company organized and existing under the laws of the State of

        Florida with its principal place of business at 600 S. Dixie Highway, Suite 605, West Palm

        Beach, Florida 33401.

2.      Upon information and belief, Mediterranean Shipping Company S.A. is a limited liability

        company organized and existing under the laws of Switzerland with its principal office at

        Chemin Rieu 12-14, 1208 Geneva Switzerland.

3.      Upon information and belief, Mediterranean Shipping Company (USA) Inc. is a corporation

        organized and existing under the laws of the State of New York with its principal office at

        420 5th Avenue, 8th Floor, New York, New York 10018-2702. Upon information and belief,
              Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 2 of 58




        Mediterranean Shipping Company (USA) Inc. also maintains an office in Texas at 4700 W

        Sam Houston Parkway N., Suite 250, Houston, Texas 77041.

                                      JURISDICTION AND VENUE

4.      Subject matter jurisdiction is proper under 28 U.S.C. §§ 1331, 1332, 1338, and 1367.

5.      The Court has personal jurisdiction under the Texas Long Arm Statute and the Due Process

        Clause of the U.S. Constitution over MSC because they are present within or have minimum

        contacts within the State of Texas, including the Western District of Texas.

6.      MSC has sought protection and benefit from the laws of the State of Texas; MSC regularly

        conduct business within the State of Texas and within the Western District of Texas; and

        Plaintiff’s cause of action arises directly from MSC’s business contacts and other activities in

        the State of Texas and in the Western District of Texas.

        More specifically, MSC, directly and/or through intermediaries, ship, distribute, use, offer

        for sale, sell, and/or advertise products and services in the United States, the State of Texas,

        and the Western District of Texas including but not limited to the Accused Instrumentalities

        as detailed below. Upon information and belief, MSC has committed patent infringement in

        the State of Texas and in the Western District of Texas. MSC solicits and has solicited

        customers in the State of Texas and in the Western District of Texas. MSC has paying

        customers, who are residents of the State of Texas and the Western District of Texas, who

        each use and have used the MSC’s products and services in the State of Texas and in the

        Western District of Texas.

7.      As an example, Mediterranean Shipping Company (USA) Inc. (“MSC USA”), which is

        affiliated with MSC, is a corporation organized and existing under the laws of the State of

        New York with its principal office at 420 5th Avenue, 8th Floor, New York, New York




     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 2
                Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 3 of 58




           10018-2702. MSC USA also maintains an office in Texas at 4700 W Sam Houston Parkway

           N., Suite 250, Houston, Texas 77041. (See Figure 1A below).




                                                  Figure 1A1


8.         MSC indicates on its website that “[MSC USA] . . . with offices in . . . Houston, TX . . . is

           General Agent in U.S.A. for [MSC]” and that “MSC USA is authorized to accept service of

           legal proceedings issued against [MSC].” (See Figure 1B below).




     1
         Source, as visited on January 15, 2021: https://www.msc.com/usa/contact-us/msc-houston


     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 3
               Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 4 of 58




                                                  Figure 1B2


9.       MSC also states in its website that “[a]ny and all cargo booked by MSC USA [including

         cargo booked by its office in Houston, TX] is for and on behalf of [MSC].” (See Figure 1

         above).

10.      Upon information and belief, the registered agent for MSC USA in Texas is Corporation

         Service Company d/b/a CSC-Lawyers Incorporating Service Company at 211 E. 7th Street,

         Suite 620, Austin, Texas 78701-3136.

11.      Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400(b).

12.      Venue is also proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c)(3) because

         Defendant Mediterranean Shipping Company S.A. is not a resident of the United States and

         therefore may be sued in any judicial district.




     2
       Source, as visited on January 15, 2021: https://www.msc.com/usa/contract-of-carriage/agency-
     terms-conditions?lang=en-gb


     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 4
            Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 5 of 58




                                            PATENTS-IN-SUIT

13.   Transcend Shipping Systems, LLC is the sole and exclusive owner, by assignment, of U.S.

      Patent Nos. 7,253,731 (“the ’731 Patent”); 7,482,920 (“the ’920 Patent”); 9,847,029 (“the

      ’029 Patent”); 10,181,109 (“the ’109 Patent”); and 10,796,268 (“the ’268 Patent”)

      (hereinafter collectively referred to as “the Transcend Patents”).

14.   The Transcend Patents are valid, enforceable, and were duly issued in full compliance with

      Title 35 of the United States Code.

15.   The Transcend Patents each include numerous claims defining distinct inventions.

16.   The priority date of each of the Transcend Patents is at least as early January 23, 2001. As of

      the priority date, the inventions as claimed were novel, non-obvious, unconventional, and

      non-routine.

17.   Plaintiff alleges infringement on the part of MSC of each of the Transcend Patents.

18.   The ’731 Patent relates generally to an apparatus, including a shipment conveyance device,

      associated with a shipment, which is a shipping a container, pallet, or tote, a memory device,

      located at the shipment conveyance device, in which information regarding the shipment is

      stored, a global positioning device, located at the shipment conveyance device, which

      determines a position or location of the shipment conveyance device, a processing device

      which processes information regarding the shipment and/or shipment conveyance device in

      response to an occurrence of an event or in response to a request for information and

      generates a message containing information regarding the position or location of the

      shipment conveyance device and information regarding the occurrence of an event, a status

      of the shipment, a shipment temperature, or an impact or force on the shipment conveyance




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 5
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 6 of 58




      device, and a transmitter, located at the shipment conveyance device, which transmits the

      message to a communication device. See Abstract, ’731 Patent.

19.   The ’920 Patent relates generally to an apparatus, including a shipment conveyance device

      which is a shipping container, pallet, piece of luggage, or tote, a memory device located in,

      on, or at, the shipment conveyance device which stores information regarding the shipment

      conveyance device, a global positioning device located in, on, or at, the shipment conveyance

      device which determines a position or location of the shipment conveyance device, a

      processing device which processes information regarding the shipment conveyance device in

      response to an occurrence of an event or a request for information and which generates a

      message containing information regarding the position or location of the shipment

      conveyance device and information regarding the occurrence of an event, a status of a

      shipment or transportation involving the shipment conveyance device, a temperature, or an

      impact or force on the shipment conveyance device, and a transmitter located in, on, or at, the

      shipment conveyance device which transmits the message to a communication device. See

      Abstract, ’920 Patent.

20.   The ’029 Patent relates generally to an apparatus, including a shipment conveyance device

      which is a shipping container, pallet, or piece of luggage, a memory device located in, on, or

      at, the shipment conveyance device which stores information regarding the shipment

      conveyance device, a global positioning device which determines a position or location of the

      shipment conveyance device, a processing device which processes information regarding the

      shipment conveyance device in response to an occurrence of an event or a request for

      information and which generates a message containing information regarding the position or

      location of the shipment conveyance device and information regarding the occurrence of an




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 6
            Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 7 of 58




      event, a status of a shipment or transportation involving the shipment conveyance device, a

      temperature, or an impact or force on the shipment conveyance device, and a transmitter

      located in, on, or at, the shipment conveyance device which transmits the message to a

      communication device. See Abstract, ’029 Patent.

21.   The ’109 Patent relates generally to an apparatus, including a shipment conveyance device,

      wherein the shipment conveyance device is a shipping container, pallet, or piece of luggage;

      a receiver; a global positioning device which is located in, on, or at, the shipment conveyance

      device and which determines a position or location of the shipment conveyance device; a

      processor which generates a message in response to an occurrence of an event or in response

      to a request for information regarding the shipment conveyance device, wherein the request

      for information is automatically received by the receiver, wherein the message contains

      information regarding a position or location of the shipment conveyance device; and a

      transmitter which is located in, on, or at, the shipment conveyance device and which

      transmits the message to a communication device associated with an owner of the shipment

      conveyance device or an individual authorized to receive the message. See Abstract, ’109

      Patent.

22.   The ’268 Patent relates generally to an apparatus, including a shipment conveyance device

      which is a shipping container, a pallet, or a piece of luggage; a global positioning device,

      located in, on, or at, the shipment conveyance device, which determines a position or location

      of the shipment conveyance device; a processor which generates a message in response to an

      occurrence of an event or in response to a request for information regarding the shipment

      conveyance device which request is automatically received by a receiver, and which message

      contains information regarding a shipment of the shipment conveyance device; and a




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 7
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 8 of 58




      transmitter, located in, on, or at, the shipment conveyance device, which transmits the

      message to a communication device associated with an owner of the shipment conveyance

      device or an individual authorized to receive the message. See Abstract, ’268 Patent.

23.   The claims of the Transcend Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Transcend Patents are

      ubiquitous now (and, as a result, are widely infringed), the specific combinations of

      elements, as recited in the claims, was not conventional or routine at the time of the

      invention.

24.   The ’731 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’731 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: 340/539.13, 340/568.1 and 340/572.1.

25.   After conducting searches for prior art during the examination of the ’731 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 3,669,288, 06/1972, Young; (ii) US 5,317,323,

      05/1994, Kennedy et al.; (iii) “Envirokare announces letter of intent with Electroship . . .” 2

      page Envirokare press release dated Jul. 25, 2000”; (iv) US 5,825,283, 10/1998, Camhi; (v)

      US 6,044,990, 04/2000, Palmeri; (vi) US 6,464,142, 10/2002, Denenberg et al.; (vii) US

      2002/0017996, 02/2002, Niemiec; (viii) FR 2816434, 05/2002, Touzet; (ix) US 5,877,707,

      03/1999, Kowalick; (x) US 5,917,405, 06/1999, Joao; (xi) US 5,917,434, 06/1999, Murphy;

      (xii) US 6,046,678, 04/2000, Wilk; (xiii) US 6,148,291, 11/2000, Radican; (xiv) US

      6,281,797, 08/2001, Forster et al.; (xv) US 6,292,828, 09/2001, Williams; (xvi) US

      6,332,098, 12/2001, Ross et al.; (xviii) US 6,474,927, 11/2002, McAdams et al.; (xix) US

      6,542,076, 04/2003, Joao; (xx) US 6,542,077, 04/2003, Joao; (xxi) US 6,549,130, 04/2003,




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 8
            Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 9 of 58




      Joao; (xxii) US 6,587,046, 07/2003, Joao; (xxiii) US 6,610,954, 08/2003, Takizawa; (xxiv)

      US 6,844,473, 01/2005, Quinlin et al.; (xxv) US 2002/0016655, 02/2002, Joao; (xxvi) US

      2002/0049622, 04/2002, Lettich et al.; (xxvi) US 2002/0049622, 04/2002, Lettich et al.;

      (xxvii) US 2002/0116318, 08/2002, Thomas et al.; (xxviii) US 2002/0121969, 09/2002, Joao;

      (xxix) US 2002/0198774, 12/2002, Weirich; (xxx) US 2003/0009361, 01/2003, Hancock et

      al.; (xxxi) US 2003/0016130, 01/2003, Joao; (xxxii) US 2003/0067541, 04/2003, Joao;

      (xxxiii) US 2003/0071899, 04/2003, Joao; (xxxiv) US 2003/0084125, 05/2003, Nagda et al.;

      (xxxv) US 2003/0193404, 10/2003, Joao; (xxxvi) US 2003/0206102, 11/2003, Joao; (xxxvii)

      US 2004/0160319, 08/2004, Joao; (xxxviii) US 2004/0230601, 11/2004, Joao; (xxxix) US

      2005/0171835, 08/2005, Mook et al.; (xxxx) US 2005/0248444, 11/2005, Joao; (xxxxi)

      “Technology Executive . . . joins Envirokare as president and Director”, 2 page Envirokare

      press release dated Sep. 5, 2000; and (xxxxii) “Envirokare Tech Inc. announces additions to

      advisory board”, 3 page Envirokare press release dated Sep. 7, 2000.

26.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’731 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

27.   The ’731 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 9
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 10 of 58




      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

28.   The ’920 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’920 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: 340/539.11, 340/568.1 and 340/572.1.

29.   After conducting searches for prior art during the examination of the ’731 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,825,283, 10/1998, Camhi; (ii) US 6,046,678,

      04/2000, Wilk; (iii) US 6,148,291, 11/2000, Radican; (iv) US 6,323,782, 11/2001, Stephens

      et al.; (v) US 6,429,810, 08/2002, De Roche; (vi) US 6,610,954, 08/2003, Takizawa; (vii) US

      6,745,027, 06/2004, Twitchell, Jr.; and (viii) US 6,882,269, 04/2005, Moreno.

30.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’920 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

31.   The ’920 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 10
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 11 of 58




32.   The ’029 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’029 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: G08G 1/20, G01S 13/84, G06Q 10/08, G06Q

      10/087, G08B 1/08, G08G 1/202, G08G 1/205, H04W 4/02, and H04W 4/021.

33.   After conducting searches for prior art during the examination of the ’029 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,640,002, 06/1997, Ruppert et al.; (ii) US

      5,825,283, 10/1998, Camhi; (iii)     US 5,959,568, 09/1999, Woolley; (iv) US 6,046,678,

      04/2000, Wilk; (v) US 6,148,291, 11/2000, Radican; (vi) US 6,281,797, 08/2001, Forster et

      al.; (vii) US 6,304,856, 10/2001, Soga; (viii) US 6,356,802, 03/2002, Takehara; (ix) US

      6,411,891, 06/2002, Jones; (x) US 6,429,810, 08/2002, De Roche; (xi) US 6,610,954,

      08/2003, Takizawa; (xii) US 6,745,027, 06/2004, Twitchell, Jr.; (xiii) US 6,748,318,

      06/2004, Jones; (xix) US 6,859,722, 02/2005, Jones; (xx) US 6,882,269, 04/2005, Moreno;

      (xxi) US 6,904,359, 06/2005, Jones; (xxii) US 7,035,856, 04/2006, Morimoto; (xxiii) US

      7,085,775, 08/2006, Short et al.; (xxiv) US 7,212,829, 05/2007, Lau et al.; (xxv) US

      2002/0046173, 04/2002, Kelly; (xxvi) US 2002/0061758, 05/2002, Zarlengo et al.; (xxvii)

      US 2002/0120475, 08/2002, Morimoto; and (xxviii) US 2002/0132855, 07/2003, Swan.

34.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’029 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 11
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 12 of 58




      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

35.   The ’029 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

36.   The ’109 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’109 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: G06Q 10/08, G06Q 10/083, G06Q 10/087,

      H04W 4/02, and H04W 4/021.

37.   After conducting searches for prior art during the examination of the ’109 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,959,568, 09/1999, Woolley; (ii) US 7,035,856,

      04/2006, Morimoto; (iii) US 7,212,829, 05/2007, Lau et al.; (iv) US 7,253,731, 08/2007,

      Joao; (v) US 9,847,029, 12/2017, Joao; and (vi) US 2002/0120475, 08/2002, Morimoto.

38.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’109 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 12
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 13 of 58




39.   The ’109 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

40.   The ’268 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’268 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: G06Q 10/08 and G06Q 10/083.

41.   After conducting searches for prior art during the examination of the ’268 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,959,568, 09/1999, Woolley; (ii) US 6,148,291,

      1/2000, Radican; (iii) US 6,492,904, 12/2002, Richards; (iv) US 7,035,856, 04/2006,

      Morimoto; (v) US 10,181,109, 01/2019, Joao; and (vi) US 2002/0111819, 08/2002, Li.

42.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’268 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

43.   The ’268 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 13
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 14 of 58




      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

44.   The claims of the Transcend Patents were all properly issued, and are valid and enforceable

      for the respective terms of their statutory life through expiration, and are enforceable for

      purposes of seeking damages for past infringement even post-expiration. See, e.g., Genetics

      Institute, LLC v. Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir.

      2011) (“[A]n expired patent is not viewed as having ‘never existed.’ Much to the contrary, a

      patent does have value beyond its expiration date. For example, an expired patent may form

      the basis of an action for past damages subject to the six-year limitation under 35 U.S.C. §

      286”) (internal citations omitted).

45.   The expiration dates of the Transcend Patents are at least the following: the ’731 Patent

      expired on August 7, 2019 due to nonpayment of maintenance fees; the ’920 Patent expires

      no earlier than April 27, 2022; the ’029 Patent expires no earlier than November 1, 2023; the

      ’109 Patent expires no earlier than January 22, 2022; and the ’268 Patent expires no earlier

      than January 22, 2022.



                                  ACCUSED INSTRUMENTALITIES

46.   Upon information and belief, MSC sells, advertises, offers for sale, uses, or otherwise

      provides smart containers (“shipment conveyance device”) for shipping and/or delivering

      goods, products, items, and/or other objects which are installed with Traxens

      devices (“Accused Instrumentalities”) that infringe the Transcend Patents.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 14
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 15 of 58




                                                COUNT I

                             (Infringement of U.S. Patent No. 10,181,109)


47.   Plaintiff incorporates the above paragraphs by reference.

48.   MSC has been on actual notice of the ’109 Patent at least as early as the date it received

      service of this Original Complaint.

49.   On information and belief, MSC owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

50.   Upon information and belief, MSC has directly infringed and continues to directly infringe at

      least claims 1, 8, 10, 13 and 14 of the ’109 Patent by making, using, importing, selling,

      and/or, offering for sale the Accused Instrumentalities.

51.   MSC, with knowledge of the ’109 Patent, also infringes at least claims 1, 8, 10, 13 and 14 of

      the ’109 Patent by inducing others to infringe the ’109 Patent. In particular, MSC intends to

      induce its customers to infringe the ’109 Patent by encouraging its customers to use the

      Accused Instrumentalities in a manner that results in infringement.

52.   MSC also induces others, including its customers, to infringe at least claims 1, 8, 10, 13 and

      14 of the ’109 Patent by providing technical support for the use of the Accused

      Instrumentalities.

53.   Upon information and belief, MSC makes, uses, sells and offers for sale an apparatus,

      comprising, a shipment conveyance device, wherein the shipment conveyance device is a

      shipping container, a pallet, or a piece of luggage. For example, MSC provides smart

      containers (“shipment conveyance device”) for shipping and/or delivering goods, products,

      items, and/or other objects which are installed with Traxens devices. See Figures 2-4 below,

      which are screenshots of webpages associated with MSC.



  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 15
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 16 of 58




                                            Figure 23




                                            Figure 34


3
    Source, as visited on January 15, 2020: https://www.msc.com/smart-containers


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 16
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 17 of 58




                                          Figure 45
54.   Upon information and belief, MSC provides a global positioning device, wherein the global

      positioning device is located in, on, or at, the shipment conveyance device, and further

      wherein the global positioning device determines a position or location of the shipment

      conveyance device. For example, MSC’s Smart Containers are fitted with Traxens devices

      which comprise a global positioning device to determine a position/location of the shipping

      container. Further, MSC provides a mobile application “myMSC” available on iOS and

      Android which is used by customers to track and trace their cargo. See Figures 5-10 below,

      which are screenshots of webpages associated with MSC.




  4
    Source, as visited on January 13, 2021: https://www.msc.com/getattachment/abc95690-b6c4-
  47b9-84f7-47c23a4ab918/636911838905860651 , Page 3
  5
    Source, as visited on January 15, 2020: https://www.traxens.com/


  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 17
        Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 18 of 58




                                         Figure 56




                                         Figure 67




6
 Source, as visited on January 13, 2021: https://www.msc.com/getattachment/abc95690-b6c4-
47b9-84f7-47c23a4ab918/636911838905860651 , Page 3

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 18
        Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 19 of 58




                                         Figure 78




                                         Figure 89


7
  Source, as visited on January 13, 2021: https://www.msc.com/getattachment/abc95690-b6c4-
47b9-84f7-47c23a4ab918/636911838905860651 , Page 3
8
  Source, as visited on January 15, 2020: https://www.traxens.com/



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 19
        Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 20 of 58




                                           Figure 910




9
  Source, as visited on January 15, 2020: https://www.traxens.com/en/services/data-that-suits-
your-needs
10
  Source, as visited on January 13, 2021: https://www.msc.com/gbr/news/2019-october/mymsc-
app-now-available


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 20
            Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 21 of 58




                                              Figure 1011

55.    Upon information and belief, MSC provides a processor, wherein the processor generates a

       message in response to an occurrence of the event or in response to a request for information

       regarding the shipment conveyance device, wherein the request for information is

       automatically received by the receiver, wherein the message contains information regarding a

       position or location of the shipment conveyance device. For example, MSC’s Smart

       Containers are fitted with the Traxens devices (“processing device”) which measure

       information related to shipping container including one or more of, but not limited to, door,

       humidity, temperature and shock experienced by the shipping container and therefore, MSC

       provides a processor which processes information regarding the shipment conveyance

  11
     Source, as visited on January 15, 2020:
  https://play.google.com/store/apps/details?id=com.MSC.myMSCApp&hl=en_IN


  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 21
          Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 22 of 58




     device. As a further example, MSC’s Smart Containers equipped with Traxens devices detect

     an event including one or more of, but not limited to, deviation in temperature, theft,

     unauthorised use, delay, deviation in planned route, cargo impact, shock and damage and in

     response to the detected event, send alerts (“message”) containing information about the

     event to the customers of MSC. These alerts are viewed in a dashboard provided by MSC

     using Traxens-Hub. Therefore, MSC provides a processor which generates a message in

     response to occurrence of an event and the message contains information regarding the

     position and location of the shipment conveyance device. As a further example, MSC’s

     Smart Containers, fitted with Traxens devices, measure information using sensors including

     one or more of, but not limited to, door sensor, humidity sensor, temperature sensor and

     shock sensor, and transmit information in the form of alerts to MSC’s customers after a

     request for information is received by MSC automatically. Therefore, MSC provides a

     receiver which receives a request for information automatically. See Figure 6 above. See also

     Figures 11-15 below, which are screenshots of webpages associated with MSC.




                                            Figure 1112


12
  Source, as visited on January 13, 2021: https://www.msc.com/getattachment/abc95690-b6c4-
47b9-84f7-47c23a4ab918/636911838905860651 , Page 3

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 22
        Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 23 of 58




                                          Figure 1213




                                        Figure 1314



13
  Source, as visited on January 13, 2021: https://www.msc.com/getattachment/abc95690-b6c4-
47b9-84f7-47c23a4ab918/636911838905860651 , Page 4

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 23
          Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 24 of 58




                                            Figure 1415




                                            Figure 1516
14
  Source, as visited on January 13, 2021: https://www.msc.com/getattachment/abc95690-b6c4-
47b9-84f7-47c23a4ab918/636911838905860651 , Page 4
15
     Source, as visited on January 15, 2020: https://www.traxens.com/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 24
            Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 25 of 58




56.    Upon information and belief, MSC provides a transmitter, wherein the transmitter is located

       in, on, or at, the shipment conveyance device, and further wherein the transmitter transmits

       the message to a communication device associated with an owner of the shipment

       conveyance device, a receiver of the shipment conveyance device, or an individual

       authorized to receive the message.     For example, MSC’s Smart Containers (“shipment

       conveyance device”), fitted with the Traxens devices, send information (“message”)

       including one or more of, but not limited to, location, shock, door status, temperature and

       humidity, to MSC’s customers. As a result, the customers monitor their shipments present in

       the shipping containers using a dashboard/portal (provided through Traxens-Hub). Therefore,

       MSC provides a transmitter for transmitting a message to a communication device associated

       with an owner or an individual authorized to receive the message. See Figures 6 and 11

       above. See also Figures 16-18 below, which are screenshots of webpages associated with

       MSC.




                                              Figure 1617

  16
       Source, as visited on January 15, 2020: https://www.traxens.com/



  17
       Source, as visited on January 15, 2020: https://www.traxens.com/

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 25
            Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 26 of 58




                                             Figure 1718




                                               Figure 1819

57.    Upon information and belief, MSC provides a sensor, wherein the sensor monitors or

       measures a temperature during a shipment or a transportation of the shipment conveyance

       device, a shock exerted on the shipment conveyance device, an impact exerted on the

       shipment conveyance device, or a force exerted on the shipment conveyance device. For

       example, MSC’s Smart Containers equipped with Traxens devices include at least one or


  18
       Source, as visited on January 15, 2020: https://www.traxens.com/technology
  19
       Source, as visited on January 15, 2020: https://www.traxens.com/technology

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 26
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 27 of 58




      more of, but not limited to, a temperature sensor, shock sensor and tamper sensor for

      measuring at least one or more of, but not limited to, temperature, shock and tampering

      experienced by the shipping container during transportation. Therefore, MSC’s Smart

      Containers fitted with Traxens devices comprise sensors that monitor and measure at least

      one or more of, but not limited to, temperature, shock, impact and force experienced by the

      shipment conveyance device. See Figures 6, 11 and 18 above.

58.   Upon information and belief, MSC also provides a message which contains information

      regarding a temperature during the shipment or the transportation, a change in a shipment or

      transportation temperature, or an impact or force exerted on the shipment conveyance device.

      For example, MSC’s Smart Containers, fitted with Traxens devices, detect if the temperature

      in the container is beyond a threshold and as a result, transmit alerts (“message”) to MSC’s

      customers. Therefore, MSC provides a message which contains information regarding

      temperature of shipment and a change in shipment temperature. Further, the Traxens devices,

      located on the Smart Container, measure information including, but not limited to, shock,

      motion, tamper and vibration experienced by the shipping container and transmit alerts

      (“message”) when a theft or unauthorized use is detected. Therefore, the message contains

      information regarding an impact or force exerted on the shipment conveyance device. See

      Figures 13 and 14 above. See also Figure 19 below, which is a screenshot of a webpage

      associated with MSC.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 27
            Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 28 of 58




                                              Figure 1920

59.    Upon information and belief, MSC further provides an apparatus wherein the event is a

       detection of a deviation from a pre-determined shipment or transportation route associated

       with a shipment or a transportation of or involving the shipment conveyance device. For

       example, MSC’s Smart Containers equipped with Traxens devices store geofencing

       parameters allowing MSC and/or the customer to receive alerts if the shipping container

       deviates from the planned route. Therefore, MSC’s Smart Containers equipped with Traxens

       devices detect events related to deviation from a pre-determined transportation route. See

       Figure 14 above. See also Figure 20 below, which is a screenshot of a webpage associated

       with MSC.




  20
       Source, as visited on January 15, 2020: https://www.traxens.com/en/services

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 28
            Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 29 of 58




                                               Figure 2021

60.    Upon information and belief, MSC further provides an apparatus wherein the processor

       detects an occurrence giving rise to an insurance claim regarding the shipment conveyance

       device, and further wherein the message includes insurance claim information. For example,

       MSC’s Smart Containers equipped with Traxens devices, transmit alerts (“message”) related

       to events including one or more of, but not limited to, theft, delay, deviation in planned route,

       cargo impact, shock and damage. Based on these alerts, MSC’s customers file for an

       appropriate insurance claim to cover their losses. Upon information and belief, MSC’s Smart

       Containers equipped with Traxens devices detect occurrences giving rise to an insurance

       claim regarding the shipment and transmits messages including insurance claim information.

       See Figures 14 and 19 above.




  21
    Source, as visited on January 15, 2020: https://www.traxens.com/en/services/data-that-suits-
  your-needs

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 29
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 30 of 58




61.   To the extent MSC continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’109 Patent, such infringement is necessarily willful and

      deliberate.

62.   On information and belief, MSC has a policy or practice of not reviewing the patents of

      others. Further on information and belief, MSC instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, MSC has been

      willfully blind to the patent rights of Plaintiff.

63.   Each of MSC’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                  COUNT II

                               (Infringement of U.S. Patent No. 9,847,029)

64.   Plaintiff incorporates the above paragraphs by reference.

65.   MSC has been on actual notice of the ’029 Patent at least as early as the date it received

      service of this Original Complaint.

66.   On information and belief, MSC owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

67.   Upon information and belief, MSC has directly infringed and continues to directly infringe at

      least Claims 2, 12, 15, 18 and 19 of the ’029 Patent by making, using, importing, selling,

      and/or, offering for sale the Accused Instrumentalities.

68.   MSC, with knowledge of the ’029 Patent, also infringes at least Claims 2, 12, 15, 18 and 19

      of the ’029 Patent by inducing others to infringe the ’029 Patent. In particular, MSC intends

      to induce its customers to infringe the ’029 Patent by encouraging its customers to use the

      Accused Instrumentalities in a manner that results in infringement.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 30
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 31 of 58




69.   MSC also induces others, including its customers, to infringe at least Claims 2, 12, 15, 18

      and 19 of the ’029 Patent by providing technical support for the use of the Accused

      Instrumentalities.

70.   As described above (see ¶ 50), and upon information and belief, MSC makes, uses, sells and

      offers for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is a smart container, a pallet, or a piece of luggage. For

      example, MSC provides smart containers (“shipment conveyance device”) for shipping

      and/or delivering goods, products, items, and/or other objects which are installed with

      Traxens devices.

71.   As described above (see ¶ 51), and upon information and belief, MSC provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position

      or location of the shipment conveyance device. For example, MSC’s Smart Containers are

      fitted with the Traxens devices which comprise a global positioning device to determine a

      position/location of the shipping container. Further, MSC provides a mobile application

      “myMSC” available on iOS and Android which is used by customers to track and trace their

      cargo.

72.   As described above (see ¶ 52), and upon information and belief, MSC also provides a

      processor, wherein the processor processes information regarding the shipment conveyance

      device in response to an occurrence of an event or in response to a request for information

      regarding the shipment conveyance device, and further wherein the processor generates a

      message in response to the occurrence of the event or in response to the request for

      information regarding the shipment conveyance device.            For example, MSC’s smart




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 31
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 32 of 58




      containers are fitted with the Traxens devices (“processing device”) which measure

      information related to shipping container including one or more of, but not limited to, door,

      humidity, temperature and shock experienced by the shipping container and therefore, MSC

      provides a processor which processes information regarding the shipment conveyance

      device. Further, MSC’s smart containers, equipped with Traxens devices, detect an event

      including one or more of, but not limited to, deviation in temperature, theft, unauthorised use,

      delay, deviation in planned route, cargo impact, shock and damage and in response to the

      detected event, send alerts (“message”) containing information about the event to the

      customers of MSC. These alerts are viewed in a dashboard provided by MSC using Traxens-

      Hub. Therefore, MSC provides a processor which generates a message in response to

      occurrence of an event or in response to a request for the information regarding the shipment

      conveyance device.

73.   As described above (see ¶ 53), and upon information and belief, MSC provides a transmitter,

      wherein the transmitter is located in, on, or at, the shipment conveyance device, and further

      wherein the transmitter transmits the message to a communication device associated with an

      owner of the shipment conveyance device, a receiver of the shipment conveyance device, or

      an individual authorized to receive the message. For example, MSC’s Smart Containers

      (“shipment conveyance device”), fitted with the Traxens devices, send information

      (“message”) including one or more of, but not limited to, location, shock, door status,

      temperature and humidity, to MSC’s customers. As a result, the customers monitor their

      shipments present in the shipping containers using a dashboard/portal (provided through

      Traxens-Hub). Therefore, MSC provides a transmitter for transmitting a message to a




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 32
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 33 of 58




      communication device associated with at least one of owner, receiver or an individual

      authorized to receive the message.

74.   As described above (see ¶ 54), and upon information and belief, Defendant provides a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or a transportation

      of the shipment conveyance device, a shock exerted on the shipment conveyance device, an

      impact exerted on the shipment conveyance device, or a force exerted on the shipment

      conveyance device. For example, MSC’s Smart Containers equipped with Traxens devices

      include at least one or more of, but not limited to, a temperature sensor, shock sensor and

      tamper sensor for measuring at least one or more of, but not limited to, temperature, shock

      and tampering experienced by the shipping container during transportation. Therefore,

      MSC’s Smart Containers fitted with Traxens devices comprise sensors that monitor and

      measure at least one or more of, but not limited to, temperature, shock, impact and force

      experienced by the shipment conveyance device.

75.   As described above (see ¶ 55), and upon information and belief, MSC also provides a

      message which contains information regarding a temperature during the shipment or the

      transportation, a change in a shipment or transportation temperature, or an impact or force

      exerted on the shipment conveyance device. For example, MSC’s Smart Containers, fitted

      with Traxens devices, detect if the temperature in the container is beyond a threshold and as a

      result, transmit alerts (“message”) to MSC’s customers. Therefore, MSC provides a message

      which contains information regarding the temperature of a shipment and a change in

      shipment temperature. Further, the Traxens devices, located on the Smart Container, measure

      information including, but not limited to, shock, motion, tamper and vibration experienced by

      the shipping container and transmit alerts (“message”) when a theft or unauthorized use is




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 33
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 34 of 58




      detected. Therefore, the message contains information regarding an impact or force exerted

      on the shipment conveyance device.

76.   As described above (see ¶ 56), and upon information and belief, MSC further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined shipment or

      transportation route associated with a shipment or a transportation of or involving the

      shipment conveyance device. For example, MSC’s Smart Containers equipped with Traxens

      devices store geofencing parameters allowing MSC and/or the customer to receive alerts if

      the shipping container deviates from the planned route. Therefore, MSC’s Smart Containers

      equipped with Traxens devices detect events related to deviation from a pre-determined

      transportation route.

77.   As described above (see ¶ 57), and upon information and belief, MSC further provides an

      apparatus wherein the processor detects an occurrence giving rise to an insurance claim

      regarding the shipment conveyance device, and further wherein the message includes

      insurance claim information. For example, MSC’s Smart Containers equipped with Traxens

      devices, transmit alerts (“message”) related to events including one or more of, but not

      limited to, theft, delay, deviation in planned route, cargo impact, shock and damage. Based

      on these alerts, MSC’s customers file for an appropriate insurance claim to cover their losses.

      Upon information and belief, MSC’s Smart Containers equipped with Traxens devices detect

      occurrences giving rise to an insurance claim regarding the shipment and transmits messages

      including insurance claim information.

78.   To the extent MSC continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’029 Patent, such infringement is necessarily willful and

      deliberate.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 34
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 35 of 58




79.   On information and belief, MSC has a policy or practice of not reviewing the patents of

      others. Further on information and belief, MSC instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, MSC has been

      willfully blind to the patent rights of Plaintiff.

80.   Each of MSC’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                  COUNT III

                               (Infringement of U.S. Patent No. 7,482,920)

81.   Plaintiff incorporates the above paragraphs by reference.

82.   MSC has been on actual notice of the ’920 Patent at least as early as the date it received

      service of this Original Complaint.

83.   On information and belief, MSC owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

84.   Upon information and belief, MSC has directly infringed and continue to directly infringe at

      least Claims 1, 5, 9, 11, 12, 14 and 16 of the ’920 Patent by making, using, importing,

      selling, and/or, offering for sale the Accused Instrumentalities.

85.   MSC, with knowledge of the ’920 Patent, also infringes at least Claims 1, 5, 9, 11, 12, 14 and

      16 of the ’920 Patent by inducing others to infringe the ’920 Patent. In particular, MSC

      intends to induce its customers to infringe the ’920 Patent by encouraging its customers to

      use the Accused Instrumentalities in a manner that results in infringement.

86.   MSC also induces others, including its customers, to infringe at least Claims 1, 5, 9, 11, 12,

      14 and 16 of the ’920 Patent by providing technical support for the use of the Accused

      Instrumentalities.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 35
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 36 of 58




87.   As described above (see ¶ 50), and upon information and belief, MSC makes, uses, sells and

      offers for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is a smart container, a pallet, or a piece of luggage. For

      example, MSC provides smart containers (“shipment conveyance device”) for shipping

      and/or delivering goods, products, items, and/or other objects which are installed with

      Traxens devices.

88.   Upon information and belief, MSC provides a memory device, wherein the memory device is

      located in, on, or at, the shipment conveyance device, wherein the memory device stores

      information regarding a description of a good, product, or item, being shipped or transported

      via or which is contained in or on the shipment conveyance device, and origination

      information, sender information, shipper information, destination information, receiver

      information, handling instruction information, delivery instruction information, invoice

      information, packing slip information, delivery time information, or payment instruction

      information, regarding the shipment conveyance device. For example, MSC’s Smart

      Containers are fitted with the Traxens devices which comprise sensors including one or more

      of, but not limited to, temperature sensor, humidity sensor, door sensor and shock sensor for

      measuring and transmitting information related to one or more of, but not limited to,

      temperature, humidity, theft, shock and impact experienced by the shipping container

      (“shipment conveyance device”). As a further example, MSC’s Smart Containers equipped

      with Traxens devices store at least an identification of MSC (since it communicates position

      of the container and measurements from the sensors including but not limited to door sensor,

      humidity sensor, temperature sensor and shock sensor to Traxens-Hub), and therefore MSC

      provides a memory device which stores at least one or more of origination information,




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 36
        Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 37 of 58




   sender information, and shipper information regarding the shipment conveyance device. As a

   further example, MSC’s Smart Containers equipped with Traxens devices store at least an

   identification of MSC’s container (since it communicates position of the container and

   measurements from the sensors including but not limited to door sensor, humidity sensor,

   temperature sensor and shock sensor to Traxens-Hub), and therefore MSC provides a

   memory device which stores at least one or more of origination information, sender

   information, and shipper information regarding the shipment conveyance device. As a further

   example, MSC’s Smart Containers equipped with Traxens devices store at least an

   identification of MSC’s customer (since it communicates position of the container and

   measurements from the sensors present on cargo and container including but not limited to

   door sensor, humidity sensor, temperature sensor and shock sensor to Traxens-Hub and MSC

   (who may have multiple customers availing MSC’s services at any given time) correlate the

   information to the particular customer in order to provide updates to the customer), and

   therefore MSC provides a memory device which stores at least one or more of origination

   information, sender information, shipper information, destination information and receiver

   information regarding the shipment conveyance device. As a further example, MSC’s Smart

   Containers equipped with Traxens devices store at least a description of a good, product, or

   item, being shipped via the shipment conveyance devices, because they identify the

   position/location and send the measurements from sensors including, but not limited to, door

   sensor, humidity sensor, temperature sensor and shock sensor, of each individual shipment to

   the Traxens-Hub and/or the MSC’s customer (who may have multiple shipments in transit at

   a given time). As a further example, MSC’s Smart Containers equipped with Traxens devices

   store measurements from one or more of door sensor, humidity sensor, temperature sensor




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 37
          Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 38 of 58




     and shock sensor, and therefore store a description of a good, product, or item, being shipped

     via the shipment conveyance devices. Further, MSC’s Smart Containers equipped with

     Traxens devices store geofencing parameters allowing MSC and/or the customer to receive

     alerts if the shipment conveyance device deviates from the planned route. Therefore, MSC’s

     Smart Containers equipped with Traxens devices store at least destination information

     regarding the shipment conveyance devices. Further, MSC’s Smart Containers equipped with

     Traxens devices store measurements and alerts regarding shocks, temperature, humidity and

     other handling parameters – and therefore stores at least handling instruction information for

     the shipment conveyance devices. See Figures 6, 11, 12, 16 and 18-20 above. See also

     Figures 21-24 below, which are screenshots of webpages associated with MSC.




                                            Figure 2122




22
  Source, as visited on January 13, 2021: https://www.msc.com/getattachment/abc95690-b6c4-
47b9-84f7-47c23a4ab918/636911838905860651, Page 4

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 38
        Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 39 of 58




                                          Figure 2223




                                          Figure 2324




                                          Figure 2425

23
  Source, as visited on January 15, 2020: https://www.traxens.com/technology
24
  Source, as visited on January 15, 2020: https://www.traxens.com/en/services/data-that-suits-
your-needs

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 39
            Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 40 of 58




89.    As described above (see ¶ 51), and upon information and belief, MSC provides a global

       positioning device, wherein the global positioning device is located in, on, or at, the shipment

       conveyance device, and further wherein the global positioning device determines a position

       or location of the shipment conveyance device. For example, MSC’s Smart Containers are

       fitted with the Traxens devices which comprise a global positioning device to determine a

       position/location of the shipping container. Further, MSC providess a mobile application

       “myMSC” available on iOS and Android which is used by customers to track and trace their

       cargo.

90.    As described above (see ¶ 52), and upon information and belief, MSC also provides a

       processing device, wherein the processing device processes information regarding the

       shipment conveyance device in response to an occurrence of an event or in response to a

       request for information regarding the shipment conveyance device, wherein the processing

       device generates a message containing information regarding the position or location of the

       shipment conveyance device and information regarding the occurrence of an event, a status

       of a shipment or a transportation of or involving the shipment conveyance device, a shipment

       or transportation temperature, or an impact or force on the shipment conveyance device. For

       example, MSC’s Smart Containers are fitted with the Traxens devices (“processing device”)

       which measure information related to shipping container including one or more of, but not

       limited to, door, humidity, temperature and shock experienced by the shipping container and,

       therefore, MSC provides a processing device which processes information regarding the

       shipment conveyance device. Further, MSC’s Smart Containers equipped with Traxens

  25
    Source, as visited on January 15, 2020: https://www.traxens.com/en/services/data-that-suits-
  your-needs

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 40
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 41 of 58




      devices detect an event including one or more of, but not limited to, deviation in temperature,

      theft, unauthorised use, delay, deviation in planned route, cargo impact, shock and damage

      and in response to the detected event, send alerts (“message”) containing information about

      the event to the customers of MSC. Further, MSC utilizes Traxens-Hub to provide a

      dashboard where its customers track their shipments and view information and alerts

      (“message”) regarding the shipment as well as the shipment conveyance device, and

      therefore, provides a message containing location of the shipment conveyance device and at

      least one or more of occurrence of event, status of the shipment, transportation of shipment

      conveyance device, shipment temperature and impact or force experienced by the shipment

      conveyance device.

91.   As described above (see ¶ 53), and upon information and belief, MSC provides a transmitter,

      wherein the transmitter is located in, on, or at, the shipment conveyance device, wherein the

      transmitter transmits the message to a communication device associated with an individual or

      entity, a sender of the shipment conveyance device, a receiver of the shipment conveyance

      device, a carrier of the shipment conveyance device, or an individual or entity authorized to

      receive information regarding the shipment conveyance device or information regarding a

      shipment or a transportation of or involving the shipment conveyance device. For example,

      MSC’s Smart Containers (“shipment conveyance device”), fitted with the Traxens devices,

      send information (“message”) including one or more of, but not limited to, location, shock,

      door status, temperature and humidity, to MSC’s customers. As a result, the customers

      monitor their shipments present in the shipping containers using a dashboard/portal (provided

      through Traxens-Hub). Therefore, MSC provides a transmitter for transmitting a message to

      a communication device associated with at least one of an individual, entity, sender of




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 41
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 42 of 58




      shipment conveyance device, receiver of shipment conveyance device and carrier of

      shipment conveyance device.

92.   As described above (see ¶ 54), and upon information and belief, MSC provides a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or the

      transportation of the shipment conveyance device, a shock exerted on the shipment

      conveyance device, an impact exerted on the shipment conveyance device, or a force exerted

      on the shipment conveyance device. For example, MSC’s Smart Containers equipped with

      Traxens devices include at least one or more of, but not limited to, a temperature sensor,

      shock sensor and tamper sensor for measuring at least one or more of, but not limited to,

      temperature, shock, impact, force and tampering experienced by the shipping container

      during transportation. Therefore, MSC provides sensors that monitor and measure the

      temperature, shock, impact and force experienced by the shipment conveyance device.

93.   As described above (see ¶ 55), and upon information and belief, MSC also provides a

      message which contains information regarding a temperature during the shipment or the

      transportation, a change in a shipment or transportation temperature, or an impact or force

      exerted on the shipment conveyance device. For example, MSC’s Smart Containers, fitted

      with Traxens devices, detect if the temperature in the container is beyond a threshold and as a

      result, transmit alerts (“message”) to MSC’s customers. Therefore, MSC provides a message

      which contains information regarding temperature of shipment and a change in shipment

      temperature. Further, the Traxens devices, located on the Smart Container, measure

      information including, but not limited to, shock, motion, tamper and vibration experienced by

      the shipping container and transmit alerts (“message”) when a theft or unauthorized use is




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 42
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 43 of 58




      detected. Therefore, the message contains information regarding an impact or force exerted

      on the shipment conveyance device.

94.   As described above (see ¶ 56), and upon information and belief, MSC further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined shipment or

      transportation route associated with the shipment or a transportation of or involving the

      shipment conveyance device. For example, MSC’s Smart Containers equipped with Traxens

      devices store geofencing parameters allowing MSC and/or the customer to receive alerts if

      the shipping container deviates from the planned route. Therefore, MSC’s Smart Containers

      equipped with Traxens devices detect events related to deviation from a pre-determined

      transportation route.

95.   Upon information and belief, MSC further provides an apparatus wherein the event is a

      detection of a shipment or transportation temperature which deviates from a shipment or

      transportation temperature requirement. For example, MSC’s Smart Containers equipped

      with Traxens devices transmit alerts to MSC’s customers when the temperature in the

      container is detected beyond a threshold, and therefore, detects events including, but not

      limited to, deviation in shipment temperature. See Figures 12 and 23 above.

96.   Upon information and belief, MSC further provides an apparatus wherein the event is a

      detection of an impact experienced by the shipment conveyance device, a mishandling of the

      shipment conveyance device, a dropping of the shipment conveyance device, and an accident

      involving the shipment conveyance device. For example, MSC’s Smart Containers equipped

      with Traxens devices detect incidents including one or more of, but not limited to, tampering

      of cargo, theft, unauthorised use, impact, shock and damage. Therefore, MSC’s Smart

      Containers equipped with Traxens devices detect events including at least one of an impact, a




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 43
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 44 of 58




      force, a mishandling, a dropping and an accident experienced by the shipment conveyance

      device. See Figures 6, 14 and 19 above.

97.   As described above (see ¶ 57), and upon information and belief, MSC further provides an

      apparatus wherein the processing device detects an occurrence giving rise to an insurance

      claim regarding the shipment conveyance device, and further wherein the message includes

      insurance claim information. For example, MSC’s Smart Containers equipped with Traxens

      devices, transmit alerts (“message”) related to events including one or more of, but not

      limited to, theft, delay, deviation in planned route, cargo impact, shock and damage. Based

      on these alerts, MSC’s customers file for an appropriate insurance claim to cover their losses.

      Upon information and belief, MSC’s Smart Containers equipped with Traxens devices detect

      occurrences giving rise to an insurance claim regarding the shipment and transmits messages

      including insurance claim information. See Figures 14 and 19 above.

98.   To the extent MSC continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’920 Patent, such infringement is necessarily willful and

      deliberate.

99.   On information and belief, MSC has a policy or practice of not reviewing the patents of

      others. Further on information and belief, MSC instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, MSC has been

      willfully blind to the patent rights of Plaintiff.

100. Each of MSC’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                  COUNT IV

                               (Infringement of U.S. Patent No. 10,796,268)

101. Plaintiff incorporates the above paragraphs by reference.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 44
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 45 of 58




102. MSC has been on actual notice of the ’268 Patent at least as early as the date it received

      service of this Original Complaint.

103. On information and belief, MSC owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

104. Upon information and belief, MSC has directly infringed and continue to directly infringe at

      least Claims 1, 8 , 10 and 12 of the ’268 Patent by making, using, importing, selling, and/or,

      offering for sale the Accused Instrumentalities.

105. MSC, with knowledge of the ’268 Patent, also infringes at least Claims 1, 8 , 10 and 12 of the

      ’268 Patent by inducing others to infringe the ’268 Patent. In particular, MSC intends to

      induce its customers to infringe the ’268 Patent by encouraging its customers to use the

      Accused Instrumentalities in a manner that results in infringement.

106. MSC also induces others, including its customers, to infringe at least Claims 1, 8 , 10 and 12

      of the ’268 Patent by providing technical support for the use of the Accused

      Instrumentalities.

107. As described above (see ¶ 50), and upon information and belief, MSC makes, uses, sells and

      offers for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is a shipping container, a pallet, or a piece of luggage. For

      example, MSC provides smart containers (“shipment conveyance device”) for shipping

      and/or delivering goods, products, items, and/or other objects which are installed with

      Traxens devices.

108. As described above (see ¶ 51), and upon information and belief, MSC provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 45
          Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 46 of 58




     or location of the shipment conveyance device. For example, MSC’s Smart Containers are

     fitted with Traxens devices which comprise a global positioning device to determine a

     position/location of the shipping container. Further, MSC provides a mobile application

     “myMSC” available on iOS and Android which is used by customers to track and trace their

     cargo.

109. As described above (see ¶ 52), and upon information and belief, MSC also provides a

     processor, wherein the processor generates a message in response to an occurrence of an

     event, or in response to a request for information regarding the shipment conveyance device

     which is automatically received by a receiver, wherein the message contains information

     regarding a shipment of the shipment conveyance device.        For example, MSC’s Smart

     Containers are fitted with the Traxens devices (“processing device”) which measure

     information related to shipping container including one or more of, but not limited to, door,

     humidity, temperature and shock experienced by the shipping container and therefore, MSC

     provides a processor which processes information regarding the shipment conveyance

     device. As a further example, MSC’s Smart Containers equipped with Traxens devices detect

     an event including one or more of, but not limited to, deviation in temperature, theft,

     unauthorised use, delay, deviation in planned route, cargo impact, shock and damage and in

     response to the detected event, send alerts (“message”) containing information about the

     event to the customers of MSC. These alerts are viewed in a dashboard provided by MSC

     using Traxens-Hub. Therefore, MSC provides a processor which generates a message in

     response to occurrence of an event and the message contains information regarding the

     position and location of the shipment conveyance device. As a further example, MSC’s

     Smart Containers, fitted with Traxens devices, measure information using sensors including




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 46
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 47 of 58




      one or more of, but not limited to, door sensor, humidity sensor, temperature sensor and

      shock sensor, and transmit information in the form of alerts to MSC’s customers after a

      request for information is received by MSC automatically. Therefore, MSC provides a

      receiver which receives a request for information automatically.

110. As described above (see ¶ 53), and upon information and belief, MSC provides a transmitter,

      wherein the transmitter is located in, on, or at, the shipment conveyance device, and further

      wherein the transmitter transmits the message to a communication device associated with an

      owner of the shipment conveyance device or an individual authorized to receive the message.

      For example, MSC’s Smart Containers (“shipment conveyance device”), fitted with the

      Traxens devices, send information (“message”) including one or more of, but not limited to,

      location, shock, door status, temperature and humidity, to MSC’s customers. As a result, the

      customers monitor their shipments present in the shipping containers using a

      dashboard/portal (provided through Traxens-Hub). Therefore, MSC provides a transmitter

      for transmitting a message to a communication device associated with an owner or an

      individual authorized to receive the message.

111. As described above (see ¶ 54), and upon information and belief, MSC provides a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or a transportation

      of the shipment conveyance device, a shock exerted on the shipment conveyance device, an

      impact exerted on the shipment conveyance device, or a force exerted on the shipment

      conveyance device. For example, MSC’s Smart Containers equipped with Traxens devices

      include at least one or more of, but not limited to, a temperature sensor, shock sensor and

      tamper sensor for measuring at least one or more of, but not limited to, temperature, shock

      and tampering experienced by the shipping container during transportation. Therefore,




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 47
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 48 of 58




      MSC’s Smart Containers fitted with Traxens devices comprise sensors that monitor and

      measure at least one or more of, but not limited to, temperature, shock, impact and force

      experienced by the shipment conveyance device.

112. As described above (see ¶ 55), and upon information and belief, MSC also provides a

      message which contains information regarding a temperature during the shipment or the

      transportation, a change in a shipment or transportation temperature, or an impact or force

      exerted on the shipment conveyance device. For example, MSC’s Smart Containers, fitted

      with Traxens devices, detect if the temperature in the container is beyond a threshold and as a

      result, transmit alerts (“message”) to MSC’s customers. Therefore, MSC provides a message

      which contains information regarding temperature of shipment and a change in shipment

      temperature. Further, the Traxens devices, located on the Smart Container, measure

      information including, but not limited to, shock, motion, tamper and vibration experienced by

      the shipping container and transmit alerts (“message”) when a theft or unauthorized use is

      detected. Therefore, the message contains information regarding an impact or force exerted

      on the shipment conveyance device.

113. As described above (see ¶ 56), and upon information and belief, MSC further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined shipment or

      transportation route associated with a shipment or a transportation of or involving the

      shipment conveyance device. For example, MSC’s Smart Containers equipped with Traxens

      devices store geofencing parameters allowing MSC and/or the customer to receive alerts if

      the shipping container deviates from the planned route. Therefore, MSC’s Smart Containers

      equipped with Traxens devices detect events related to deviation from a pre-determined

      transportation route.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 48
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 49 of 58




114. To the extent MSC continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’268 Patent, such infringement is necessarily willful and

      deliberate.

115. On information and belief, MSC has a policy or practice of not reviewing the patents of

      others. Further on information and belief, MSC instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, MSC has been

      willfully blind to the patent rights of Plaintiff.

116. Each of MSC’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                  COUNT V

                               (Infringement of U.S. Patent No. 7,253,731)

117. Plaintiff incorporates the above paragraphs by reference.

118. MSC has been on actual notice of the ’731 Patent at least as early as the date it received

      service of this Original Complaint.

119. On information and belief, MSC owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

120. Upon information and belief, MSC has directly infringed and continue to directly infringe at

      least Claims 1, 5, 9, 11, 12, 14 and 16 of the ’731 Patent by making, using, importing,

      selling, and/or, offering for sale the Accused Instrumentalities.

121. MSC, with knowledge of the ’731 Patent, also infringes at least Claims 1, 5, 9, 11, 12, 14 and

      16 of the ’731 Patent by inducing others to infringe the ’731 Patent. In particular, MSC

      intends to induce its customers to infringe the ’731 Patent by encouraging its customers to

      use the Accused Instrumentalities in a manner that results in infringement.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 49
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 50 of 58




122. MSC also induces others, including its customers, to infringe at least Claims 1, 5, 9, 11, 12,

      14 and 16 of the ’268 Patent by providing technical support for the use of the Accused

      Instrumentalities.

123. As described above (see ¶ 50), and upon information and belief, MSC makes, uses, sells and

      offers for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is associated with a shipment, and further wherein the shipment

      conveyance device is at least one of a shipping container, a pallet, and a tote. For example,

      MSC provides smart containers (“shipment conveyance device”) for shipping and/or

      delivering goods, products, items, and/or other objects which are installed with Traxens

      devices.

124. As described above (see ¶ 85), and upon information and belief, MSC provides a memory

      device, wherein the memory device is located in, on, or at, the shipment conveyance device,

      wherein information regarding the shipment is stored in the memory device, and further

      wherein the information regarding the shipment includes a description of a good, product, or

      item, being shipped or transported via the shipment conveyance device, and at least one of

      origination information, sender information, shipper information, destination information,

      receiver information, handling instruction information, delivery instruction information,

      invoice information, packing slip information, delivery time information, and payment

      instruction information, regarding the shipment. For example, MSC’s smart containers are

      fitted with the Traxens devices (including a memory device) which comprise sensors,

      including but not limited to, temperature sensor, humidity sensor, door sensor and shock

      sensor. Further, MSC’s smart container, equipped with Traxens devices, stores at least an

      identification of MSC (since it communicates position of the container and measurements




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 50
        Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 51 of 58




   from the sensors including but not limited to door sensor, humidity sensor, temperature

   sensor and shock sensor to Traxens-Hub), and therefore stores at least one or more of

   origination information, sender information, and shipper information regarding the shipment

   conveyance device. Further, MSC’s smart container, equipped with Traxens devices, stores

   at least an identification of MSC’s container (since it communicates position of the container

   and measurements from the sensors including but not limited to door sensor, humidity

   sensor, temperature sensor and shock sensor to Traxens-Hub), and therefore stores at least

   one or more of origination information, sender information, and shipper information

   regarding the shipment conveyance device. Further, MSC’s smart container, equipped with

   Traxens devices, stores at least an identification of MSC’s customer (since it communicates

   position of the container and measurements from the sensors present on cargo and container

   including but not limited to door sensor, humidity sensor, temperature sensor and shock

   sensor to Traxens-Hub and MSC (who may have multiple customers availing MSC’s services

   at any given time) correlates the information to the particular customer in order to provide

   updates to the customer), and therefore stores at least one or more of origination information,

   sender information, shipper information, destination information and receiver information

   regarding the shipment conveyance device. Further, MSC’s smart container, equipped with

   Traxens devices, stores at least a description of a good, product, or item, being shipped via

   the shipment conveyance device, because it identifies the position/location and sends the

   measurements from sensors including but not limited to door sensor, humidity sensor,

   temperature sensor and shock sensor, of each individual shipment to the Traxens-Hub and/or

   the MSC’s customer (who may have multiple shipments in transit at a given time). Further,

   MSC’s smart container, equipped with Traxens devices, stores measurements from one or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 51
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 52 of 58




      more of door sensor, humidity sensor, temperature sensor and shock sensor, and therefore

      stores a description of a good, product, or item, being shipped via the shipment conveyance

      device. Further, MSC’s smart container, equipped with Traxens devices, stores geofencing

      parameters allowing MSC and/or the customer to receive alerts if the shipment deviates from

      the planned route. Therefore, MSC’s smart container, equipped with Traxens devices, stores

      at least destination information regarding the shipment conveyance device. Further, MSC’s

      smart container, equipped with Traxens devices, stores measurements and alerts regarding

      shock, temperature, humidity and other handling parameters – and therefore stores at least

      handling instruction information for the shipment conveyance device.

125. As described above (see ¶ 51), and upon information and belief, MSC provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position

      or location of the shipment conveyance device. For example, MSC’s Smart Containers are

      fitted with Traxens devices which comprise a global positioning device to determine a

      position/location of the shipping container. Further, MSC provides a mobile application

      “myMSC” available on iOS and Android which is used by customers to track and trace their

      cargo.

126. As described above (see ¶¶ 52, 54 and 55), and upon information and belief, MSC also

      provides a processing device, wherein the processing device processes at least one of

      information regarding the shipment and information regarding the shipment conveyance

      device in response to an occurrence of an event or in response to a request for information

      regarding the shipment or the shipment conveyance device, wherein the processing device

      generates a message containing information regarding the position or location of the




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 52
        Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 53 of 58




   shipment or the shipment conveyance device and information regarding at least one of the

   occurrence of an event, a status of the shipment, a shipment temperature, and an impact or

   force on the shipment conveyance device. For example, MSC’s Smart Containers are fitted

   with the Traxens devices (“processing device”) which measure information related to

   shipping container including one or more of, but not limited to, door, humidity, temperature

   and shock experienced by the shipping container and therefore, MSC provides a processor

   which processes information regarding the shipment conveyance device. As a further

   example, MSC’s Smart Containers equipped with Traxens devices detect an event including

   one or more of, but not limited to, deviation in temperature, theft, unauthorised use, delay,

   deviation in planned route, cargo impact, shock and damage and in response to the detected

   event, send alerts (“message”) containing information about the event to the customers of

   MSC. These alerts are viewed in a dashboard provided by MSC using Traxens-Hub.

   Therefore, MSC provides a processor which generates a message in response to occurrence

   of an event and the message contains information regarding the position and location of the

   shipment conveyance device. As a further example, MSC’s Smart Containers equipped with

   Traxens devices include at least one or more of, but not limited to, a temperature sensor,

   shock sensor and tamper sensor for measuring at least one or more of, but not limited to,

   temperature, shock and tampering experienced by the shipping container during

   transportation. Therefore, MSC’s Smart Containers fitted with Traxens devices comprise

   sensors that monitor and measure at least one or more of, but not limited to, temperature,

   shock, impact and force experienced by the shipment conveyance device. As a further

   example, MSC provides a message which contains information regarding temperature of

   shipment and a change in shipment temperature. Further, the Traxens devices, located on the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 53
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 54 of 58




      Smart Container, measure information including, but not limited to, shock, motion, tamper

      and vibration experienced by the shipping container and transmit alerts (“message”) when a

      theft or unauthorized use is detected. Therefore, the message contains information regarding

      an impact or force exerted on the shipment conveyance device.

127. As described above (see ¶ 53), and upon information and belief, MSC provides a transmitter,

      wherein the transmitter is located in, on, or at, the shipment conveyance device, and further

      wherein the transmitter transmits the message to a communication device associated with at

      least one of an individual or entity, a sender of the shipment, a receiver of the shipment, a

      carrier of the shipment, and an individual or entity authorized to receive information

      regarding the shipment or the shipment conveyance device. For example, MSC’s Smart

      Containers (“shipment conveyance device”), fitted with the Traxens devices, send

      information (“message”) including one or more of, but not limited to, location, shock, door

      status, temperature and humidity, to MSC’s customers. As a result, the customers monitor

      their shipments present in the shipping containers using a dashboard/portal (provided through

      Traxens-Hub). Therefore, MSC provides a transmitter for transmitting a message to a

      communication device associated with an owner or an individual authorized to receive the

      message.

128. As described above (see ¶ 54), and upon information and belief, MSC provides a sensor,

      wherein the sensor monitors or measures at least one of a temperature during shipment, a

      shock exerted on the shipment conveyance device, an impact exerted on the shipment

      conveyance device, and a force exerted on the shipment conveyance device. For example,

      MSC’s Smart Containers equipped with Traxens devices include at least one or more of, but

      not limited to, a temperature sensor, shock sensor and tamper sensor for measuring at least




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 54
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 55 of 58




      one or more of, but not limited to, temperature, shock and tampering experienced by the

      shipping container during transportation. Therefore, MSC’s Smart Containers fitted with

      Traxens devices comprise sensors that monitor and measure at least one or more of, but not

      limited to, temperature, shock, impact and force experienced by the shipment conveyance

      device.

129. As described above (see ¶ 55), and upon information and belief, MSC also provides a

      message which contains information regarding at least one of a temperature of the shipment,

      a change in a shipment temperature, and an impact or force exerted on the shipment

      conveyance device. For example, MSC’s Smart Containers, fitted with Traxens devices,

      detect if the temperature in the container is beyond a threshold and as a result, transmit alerts

      (“message”) to MSC’s customers. Therefore, MSC provides a message which contains

      information regarding temperature of shipment and a change in shipment temperature.

      Further, the Traxens devices, located on the Smart Container, measure information including,

      but not limited to, shock, motion, tamper and vibration experienced by the shipping container

      and transmit alerts (“message”) when a theft or unauthorized use is detected. Therefore, the

      message contains information regarding an impact or force exerted on the shipment

      conveyance device.

130. As described above (see ¶ 56), and upon information and belief, MSC further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined

      transportation route associated with the shipment. For example, MSC’s Smart Containers

      equipped with Traxens devices store geofencing parameters allowing MSC and/or the

      customer to receive alerts if the shipping container deviates from the planned route.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 55
           Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 56 of 58




      Therefore, MSC’s Smart Containers equipped with Traxens devices detect events related to

      deviation from a pre-determined transportation route.

131. As described above (see ¶ 92), and upon information and belief, MSC further provides an

      apparatus wherein the event is a detection of a shipment temperature which deviates from a

      shipment temperature requirement. For example, MSC’s smart containers, equipped with

      Traxens devices, transmit alerts related to temperature deviations inside a container to MSC’s

      customers, and therefore, detect events including, but not limited to, deviation in shipment

      temperature.

132. As described above (see ¶ 93), and upon information and belief, MSC further provides an

      apparatus wherein the event is a detection of at least one of an impact experienced by the

      shipment conveyance device, a force experienced the shipment conveyance device, a

      mishandling of the shipment conveyance device, a dropping of the shipment conveyance

      device, and an accident involving the shipment conveyance device. For example, MSC’s

      smart container, equipped with Traxens device, detects an event including tampering of

      cargo, deviation in temperature, load-loss, theft, delay, and deviation in planned route, cargo

      impact, shock and damage experienced by the shipping container. Therefore, MSC’s smart

      container, equipped with Traxens devices, detects events including an impact, a force, a

      mishandling, a dropping and an accident experienced by the shipment conveyance device.

133. As described above (see ¶ 57), and upon information and belief, MSC further provides an

      apparatus wherein the processing device detects an occurrence giving rise to an insurance

      claim regarding the shipment, and further wherein the message includes insurance claim

      information. For example, MSC’s smart container, equipped with Traxens devices, transmits

      alerts (“message”) related to events including one or more of, but not limited to, theft, delay,




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 56
            Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 57 of 58




       deviation in planned route, cargo impact, shock and damage. Based on these alerts, MSC’s

       customers file for an appropriate insurance claim to cover their losses. Upon information and

       belief, MSC’s smart container, equipped with Traxens devices, detects occurrences giving

       rise to an insurance claim regarding the shipment and transmits messages including insurance

       claim information.

134. To the extent MSC continues, and has continued, its infringing activities noted above in an

       infringing manner post-notice of the ’731 Patent, such infringement is necessarily willful and

       deliberate.

135. On information and belief, MSC has a policy or practice of not reviewing the patents of

       others. Further on information and belief, MSC instructs its employees to not review the

       patents of others for clearance or to assess infringement thereof. As such, MSC has been

       willfully blind to the patent rights of Plaintiff.

136. Each of MSC’s aforesaid activities has been without authority and/or license from Plaintiff.

                                             PRAYER FOR RELIEF

                     WHEREFORE, Transcend respectfully requests the Court enter judgment against

           MSC:

  1.       Declaring that MSC has infringed each of the Transcend Patents;

  2.       Declaring that MSC’s infringement of each of the Transcend Patents has been willful and

           deliberate;

  3.       Awarding Transcend compensatory damages as a result of MSC’s infringement of the

           Transcend Patents;

  4.       Awarding Transcend treble damages and pre-judgment interest under 35 U.S.C. § 284 as

           a result of MSC’s willful and deliberate infringement of the Transcend Patents;




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 57
        Case 6:21-cv-00040-ADA Document 1 Filed 01/15/21 Page 58 of 58




5.    Granting a permanent injunction pursuant to 35 U.S.C. § 283, enjoining MSC from

      further acts of infringement with respect to the Transcend Patents;

6.    Awarding Transcend its costs, attorneys’ fees, expenses, and interest;

7.    Awarding Transcend ongoing post-trial royalties; and

8.    Granting Transcend such further relief as the Court finds appropriate.



                                      JURY DEMAND

      Transcend demands trial by jury, under Fed. R. Civ. P. 38.



 Dated: January 15, 2021                           Respectfully Submitted
                                                   /s/ René A. Vazquez
                                                   René A. Vazquez
                                                   Virginia Bar No. 41988
                                                   rvazquez@ghiplaw.com
                                                   Randall T. Garteiser
                                                   Texas Bar No. 24038912
                                                   rgarteiser@ghiplaw.com
                                                   Thomas Fasone III
                                                   Texas Bar No. 00785382
                                                   tfasone@ghiplaw.com
                                                   M. Scott Fuller
                                                   Texas Bar No. 24036607
                                                   sfuller@ghiplaw.com

                                                   GARTEISER HONEA, PLLC
                                                   119 W. Ferguson Street
                                                   Tyler, Texas 75702
                                                   Telephone: (903) 705-7420
                                                   Facsimile: (903) 405-3999

                                                   ATTORNEYS FOR
                                                   TRANSCEND LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 58
